Title: From George Washington to Commodore Esek Hopkins, 25 April 1776
From: Washington, George
To: Hopkins, Esek



Sir
New York 25th April 1776

I wrote you the 14th instant giving Information of the sailing from this harbour of the Phenix Savage & Nautilus Men of war which I Apprehended were Design’d to Join Wallace in Order to Block up the fleet under your Command the latter part I since find to be groundless as they have returned & I find that they make a practice of Streetching off from & soon returning to this port—This Convinces me that they are in expectation of a Fleet & I am preparing for their Reception—I expected to have met here a force much Superior to what I have found it I was Obblig’d to Lessen it by Detaching four of our Strongest Battalions to Canada which lays me Under the Necessity of Requesting you to Dispatch to this place as soon as possible the 200 men lent you from this Army that they may join their Respective

Corps which are much weakene’d by their Absence. I am sir, Your most Obbt & Humbe Servt

G.W.


P.S. Inclosed is a Copy of 2 Resolves of Congress respectg the Cannon & Stores &c.

